Citation Nr: 0006780	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  94-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an intestinal 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel

INTRODUCTION

The veteran had active service from October 1965 to November 
1967.

In an April 1985 decision, the RO denied service connection 
for an intestinal disorder.  Although the veteran was 
notified of the decision, he did not appeal; therefore, the 
determination became final.  

In December 1992, service connection for PTSD was denied and 
it was determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
stomach disorder.  The veteran appealed.  

On appellate review in May 1996, the Board of Veterans' 
Appeals (Board), inter alia, determined that new and material 
evidence had been received to reopen the claim of service 
connection for an intestinal disorder and remanded that issue 
along with the issue of entitlement to service connection for 
PTSD for additional development.  The matters remain in a 
denied stance and have been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has an intestinal disorder, and even if a disorder 
is present, the record is devoid of any medical evidence 
indicating a nexus between the intestinal disorder and 
service, or any events of service, to include any claimed 
Agent Orange exposure.  

2.  For PTSD, to the extent possible, VA has obtained 
evidence necessary for adjudication of the claim.  The 
veteran, however, failed to appear for a VA scheduled 
examination and failed to respond to information contained 
within the July 1999 supplemental statement of the case 
(SSOC).   

3.  The competent evidence fails to show that the veteran had 
engaged in combat. 

4.  The probative and persuasive evidence does not verify 
that the veteran's alleged stressors actually occurred.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
intestinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's PTSD was not incurred in service or related 
to any events of service, nor can in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Intestinal disorder

The veteran alleges that while in service he had problems 
with diarrhea, vomiting, nausea, etc.  He also alleges that 
he received treatment at that time and has continued to 
receive treatment since service.  The veteran also contends 
that his intestinal disorder occurred as secondary to in-
service Agent Orange exposure.  After reviewing the medical 
evidence, however, the Board finds that the veteran's claim 
of entitlement to service connection for an intestinal 
disorder is not well grounded either on a direct or 
presumptive basis.  

VA law and regulation provides that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease, see 
38 U.S.C.A. § 1110, or for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order for a case to be well grounded, current caselaw 
provides that an appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim for service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
Section 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  Robinette v. Brown, 8 Vet. App. 69.

In the present case, the pertinent evidence consists of 
service medical records showing that the veteran complained 
of stomach pain and intermittent diarrhea in April 1966 and 
in April 1967 and received treatment although clinical 
findings remained normal.  The reports also show that in June 
1967 the veteran was hospitalized for watery diarrhea with 
blood of the stool and in August 1967 he again complained of 
stomach pain with passing of bloody stool and vomiting.  At 
that time, an impression of gastroenteritis was made.  
Complaints of nausea and vomiting with diarrhea, heavy mucus, 
and an infrequent blood of the colon were also recorded.  
Nonetheless, throughout service, clinical findings remained 
normal, as x-rays were negative as well as ova and stool 
cultures.  

Subsequent to service, although the medical reports initially 
demonstrate that the veteran had an intestinal disorder, the 
medical reports do not suggest that his current disorder was 
incurred in service or related to any events of service, 
except for historical accounts provided by the veteran,.  A 
September 1972 VA hospital summary shows that the veteran 
received treatment for an unrelated disorder but notes mucous 
colitis by history and VA outpatient treatment reports dated 
from June 1972 to December 1982 show that the veteran gave a 
history of being hospitalized for over 30 days while in 
service for a non-ulcerative colitis and that a diagnosis of 
colitis, spastic, was made.

The evidence then shows that although the veteran gave 
historical accounts of having an intestinal disorder, 
clinical findings were normal.  On VA examination in February 
1985 the veteran gave a history of food allergies or 
sensitivities.  He stated that he had diarrhea and became 
nauseated, etc., after eating citrus fruits or spicy and 
fried foods.  Examination of the abdomen was normal.  
Objective findings on VA examination in October 1992 were 
normal, too.  

A February 1993 VA psychiatric hospitalization report shows 
that the veteran reported a history of irritable bowel 
syndrome; nonetheless, relevant physical examination findings 
were normal.  It was also noted that in 1992 a sigmoidoscopy 
and a barium enema were normal.  Additionally, VA 
hospitalization reports in May 1993 note irritable bowel 
syndrome by history, but putative clinical findings remained 
negative.

At his hearing in September 1993, the veteran testified that 
he was hospitalized in service for 28 days for 
gastrointestinal distress including nausea, diarrhea and 
dehydration following a duty involving his burning diesel 
fuel and human feces.  He reported that ever since then, he 
became ill when he smelled diesel fuel or feces, gutted fish 
or deer, or faced a tense situation.  He testified that he 
had recently received VA treatment for diarrhea which 
included giving him a fiber product. 

VA outpatient treatment reports dated from September 1992 to 
June 1994 contain an October 1992 colon air contrast report 
showing no evidence of colonic mucosal abnormalities on 
examination although slightly limited by retained mucous, 
particularly within the right colon; no evidence of fixed 
colonic strictures, or diverticular disease; and that the 
right colon was cleared with single contrast palpatory 
technique supplementary to double contrast examination.

Given the foregoing medical evidence, the claim of 
entitlement to service connection for an intestinal disorder 
either a direct basis or presumptive basis is not well 
grounded.  Regarding service connection on a presumptive 
basis, the veteran asserts that his intestinal disorder 
occurred as a result of in-service herbicide exposure.  The 
Board, however, notes that the veteran's claimed intestinal 
disorder, irritable bowel syndrome and spastic colitis, is 
not a disease identified on the list of diseases presumed to 
be related to exposure to herbicides and the record is devoid 
of any evidence to the contrary.  See 38 U.S.C.A. § 1116(a); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to warrant entitlement to the in-service presumption of 
exposure to an herbicide agent.  Because there is no evidence 
that the veteran has developed one of the listed enumerated 
diseases, the claim of entitlement to service connection for 
an intestinal disorder on a presumptive basis is not well 
grounded.  Id.; McCartt v. West, 12 Vet. App. 164 (1999); 
Brock v. Brown, 10 Vet. App. 155 (1997).

Regarding entitlement to service connection on a direct 
basis, at the outset, the Board points out that it is not 
completely convinced that the veteran currently has an 
intestinal disorder.  In spite of the service medical records 
showing that he complained of stomach pain and received 
treatment during service and the early post-service medical 
evidence showing complaints of diarrhea and diagnoses of 
spastic colitis, recent medical reports shows that clinical 
findings associated with the abdomen are normal.  Although a 
history of irritable bowel syndrome has been provided on 
several occasions, VA examinations in February 1985, October 
1992, as well as VA hospitalization and outpatient treatment 
reports dated from October 1992 to June 1994, show normal 
clinical findings and document no pertinent diagnosis.  As 
such, in this respect, the claim is not well grounded.  
Degmetich v. Brown, 8 Vet. App. 208, 211 (1995), aff'd, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

In the alternative, even when assuming that the veteran 
currently has an intestinal disorder such as spastic colitis 
or irritable bowel syndrome, because the record is devoid of 
medical evidence suggesting a nexus between the claimed 
disorder and service, the claim remains not well grounded.  
As previously noted, the Board acknowledges that service 
medical records show that the veteran complained of stomach 
pain from 1966 to 1967 and that he received treatment.  
However, the service medical records do not show that any of 
the veteran's complaints or disorders resulted in chronic 
disability.  Throughout service, clinical findings remained 
normal despite of the veteran's complaints.  It is also 
acknowledged that subsequent to service, although the veteran 
received treatment for complaints of gastrointestinal 
distress, except for his statements, not one of his post-
service medical reports attributes his claimed disorder to 
service or any complaints of or treatment of service.  
Instead, the reports merely document the veteran's complaints 
and indicate that objective findings were normal.  

Given the foregoing, the medical evidence fails to indicate 
that the veteran's claimed intestinal disorder had its onset 
in service, that any in-service complaints resulted in a 
chronic disorder, or that any currently claimed disorder is 
related to service, to include any events of or treatment 
received in service.  Therefore, the claim is not well 
grounded.  There is no medical evidence of a nexus between 
the veteran's in-service complaints and treatment and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498.  It is 
also noted that in the absence of any competent supporting 
medical evidence, the veteran's assertions are insufficient 
to meet the initial threshold of Section 5107(a).  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As discussed above, the veteran's claim is not well grounded.  
VA does not have a duty assist.  38 U.S.C.A. § 5107(a); 
Morton v. West, 12 Vet. App. 477 (1999) (If the veteran fails 
to submit a well-grounded claim, VA is under no duty to 
assist in any further development of the claim.); Epps v. 
Gober, 126 F.3d. 1464 (Fed. Cir. 1997); Grottveit, supra; 
38 C.F.R. § 3.159(a).  It is also noted that in June 1999 the 
veteran failed to appear at a scheduled VA examination, which 
may have provided information pertinent to his claim and VA 
attempts to contact him have been unsuccessful.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  Thus, no further 
action is warranted.

During the pendency of the appeal, to include the April 1993 
statement of the case and May 1996 Board remand, the veteran 
was informed of the evidence needed to complete his 
application.  Accordingly, the provisions of Robinette and 
38 U.S.C.A. § 5103(a) (West 1991) have been fulfilled.  See 
Robinette v. Brown, 8 Vet. App. 69.  The appeal is denied.

PTSD

For PTSD, review of the record indicates that the veteran has 
submitted a well grounded claim.  38 U.S.C.A. § 5107(a).  VA, 
therefore, has a duty to assist.  In this regard, the Board 
initially acknowledges that in May 1996, the Board remanded 
the veteran's claim for additional development, to include 
obtaining a recent VA examination.  Although a subsequent VA 
examination was scheduled in June 1999, the record shows that 
the veteran failed to appear.  In July 1999, the RO issued to 
the veteran a supplemental statement of the case (SSOC) 
informing him that the denials associated with his claims 
were confirmed and continued.  The SSOC, however, was 
returned as undeliverable.  It is noted that the SSOC was 
mailed to the veteran's only address of record and his 
representative was carbon copied.

On the SSOC, the RO acknowledged attempting to obtain 
additional information from the United States Army 
Intelligence and Security Command at Fort Belvoir and Fort 
Meade.  The RO also acknowledged that the Fort Belvoir 
facility replied that no records associated with the veteran 
were available and the Fort Meade facility indicated that 
information could not be furnished without charge.  Although 
it was not indicated whether records associated with the 
374th Railroad Company or 313th Railroad Battalion were 
available, the RO told the veteran that it had no funds 
appropriated to conduct such searches and, if desired, he may 
contact that facility.  Given the foregoing, the record shows 
that the veteran has failed to keep VA apprised of his 
whereabouts, has failed to report for scheduled VA 
examinations, and respond to information contained within the 
SSOC.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Accordingly, no additional development is warranted and the 
Board's determination will be based on the evidence of 
record.

As noted above, service connection may be established for a 
disability resulting from disease contracted in the line of 
duty, see 38 U.S.C.A. § 1110; for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d); and for a chronic disease, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309.

Eligibility for a PTSD service connection award requires (1) 
a current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); cf. 38 
C.F.R. § 3.304(f).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran served in Vietnam from September 1966 to May 
1967.  The service medical records are silent with respect to 
PTSD.  The service administrative records, including the DD-
214, do not show that the veteran received any awards or 
medals indicative of combat or that he participated in 
combat.  The DD-214 shows that he received the National 
Defense Service Medal, Vietnam Service Medal, and Republic of 
Vietnam Campaign Medal with 1 O/S bar.  The Record of 
Assignment reports show that he worked as a radio operator 
and participated in the Vietnam Counter-Offensive.  The 
reports also show that from September 30, 1966, to December 
9, 1966, the veteran was stationed in the 374th Radio 
Research Company attached to the 4th Infantry Division of the 
Army in the Pacific Theater and from January 12, 1967, to May 
1967 he was stationed with the 313th Radio Research Battalion 
in the Pacific Theater.

The post-service medical evidence consists of a September 
1972 VA hospital summary showing that the veteran was 
admitted for feelings of confusion, anxiety, and blackout 
spells associated with drinking over the past couple of 
weeks.  Diagnoses made include sociopathic personality 
disorder, chronic alcoholism, and drug dependence.  

VA outpatient treatment reports dated from June 1972 to 
December 1982 show treatment for complaints associated with 
mental problems and that a diagnosis of situational reaction 
was made.

VA examination in October 1992 documents the veteran's 
complaints of experiencing nightmares, intrusive 
recollections, flashbacks, occasional insomnia, difficulty 
with concentrating and short-term memory, irritableness, 
anger, hypervigilant behavior, and a moderately elevated 
startle response.  The report does not contain a pertinent 
diagnosis.  

Additional VA hospital and outpatient treatment reports show 
that the veteran was hospitalized in February 1993 and from 
May to June 1993 for exacerbation of his PTSD symptoms.  
During this time, discharge diagnoses of PTSD were made.  The 
hospital reports generally show that the veteran gave a 
military history of serving in Vietnam and Korea, seeing 
combat in Vietnam as a cryptographer, and witnessing 
atrocities.  Other PTSD stressors were noted as well.  
Medical reports thereafter show continued treatment for PTSD.

At his personal hearing in September 1993, the veteran 
testified that although he was listed as a radio teletype 
operator he did not work in that capacity.  The veteran 
stated that while in service, he was a truckdriver.  He then 
recalled that on several occasions while driving the truck, 
he incurred constant mortar attacks, observed dead bodies 
lying along side of the road, and on one occasion, his jeep 
was hit by a satchel charge.

On VA examination in December 1993, the veteran's military 
history was reviewed.  The examiner discussed findings 
associated with the DSM criteria for PTSD.  The examiner 
explained that the veteran met the requisite criteria for 
PTSD.  He noted that the veteran had experienced events that 
were outside the range of usual human experience, that would 
be markedly distressing to anyone, and that he had recurrent 
and intrusive distressing recollections of the traumatic 
events.  The veteran stated that now he thought about Vietnam 
several times a day and that the intensity and frequency of 
the thoughts were considerably worse since he had been 
hospitalized and exposed to the veteran's groups.  The 
veteran added that he had very vivid and shocking recurrent 
distressing dreams of the events and it took time to orient 
himself and realize that it was not a real experience upon 
awakening.  The dreams occurred four or five nights a week at 
that time.  PTSD examination also revealed that the veteran 
had sudden acting out or feelings as if the traumatic event 
were recurring-the flashback phenomenon.  He also had intense 
psychological distress at exposure to events that symbolize 
or resemble an aspect of the traumatic event.  The veteran, 
however, could not figure out precipitating events that might 
cause his flashbacks-like experiences.   Three out of four of 
the requisite criteria were met.  

The examiner also noted that the veteran had met the 
persistent avoidance of stimuli associated with the trauma or 
numbing of general responsiveness not present before the 
trauma.  The veteran ignored and did not think about Vietnam.  
He also did not want to see war movies.  Thus, efforts to 
avoid thoughts or feelings associated with trauma or 
activities that aroused recollections of the trauma were 
present.  The veteran also was not able to recall important 
aspects of the trauma.  He stated that material had 
resurfaced that he had forgotten about, that he had composed 
a diary of his time in Vietnam and there were black periods 
that he could not remember where he was or what he had done.  
He also had markedly diminished interest in significant 
activities; did few things with other people, although he 
liked outdoor activities, such as fishing and hunting; and 
exhibited feelings of detachment or estrangement from other 
people.  The veteran was a loner and did not have much to do 
with others, except his group.  He lived in his apartment 
"well holed up" for a period of six months prior to 
treatment and complained of dull, muted emotions.  The 
veteran was mildly positive for having a short-sighted view 
of the future.  Thereafter, the examiner also noted that the 
veteran was positive for persistent symptoms of increased 
arousal.  He had difficulty falling or staying asleep, 
concentrating, hypervigilance, an exaggerated startle 
response, and physiological reactivity upon exposure to 
events that symbolized or resembled an aspect of the 
traumatic event.  

The diagnoses were Axis I: PTSD, chronic, moderate; history 
of alcohol dependence and polysubstance abuse, now inactive, 
dysthymia; Axis II: none given although a diagnosis of 
sociopathic personality disorder was given while hospitalized 
in 1972; Axis IV: considerable PTSD symptoms, unemployment, 
and financial problems; and Axis V: Global Assessment 
Functioning score was 55, moderate symptoms.

In August 1998, the director of the United States Armed 
Service Center for Research of Unit Records (USASCRUR) 
submitted information associated with the veteran's claim.  
The director submitted extracts of Operational Reports-
Lessons Learned (OR-LL's) from the 4th Infantry Division, the 
higher headquarters of the 374th Radio Research Company for 
the period of August 1966-January 19[6]7.  The OR-LL's 
document combat operations, incidents, to include an attack 
against Camp Radcliff in Pleiku, the documented base camp 
area location of the 374th RR Co. and casualties during the 
reporting period.  Specifically, the OR-LL's show that the 
4th Infantry Division incurred several attacks and 
participated in OPERATION JOHN PAUL JOHNS and OPERATION 
SEWARD. 

In this case, the first and third elements of Cohen are met.  
The veteran has a current diagnosis of PTSD and a VA examiner 
has opined that the veteran's military experience is directly 
related to his current condition.  Therefore, the only issue 
remaining is whether the veteran has provided credible 
supporting evidence that his claimed in-service stressors 
actually occurred.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Cohen, supra.

At the outset, it is noted that the criteria in DSM-IV for 
determining sufficiency of stressors is no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Id.  As such, the standard to be 
used to establish in-service stressors depends upon whether 
the veteran engaged in combat.  If the veteran engaged in 
combat, his lay testimony regarding lay stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors, unless VA produces clear and convincing evidence 
to the contrary.  38 U.S.C. § 1154(b); Fossie v. West, 
12 Vet. App. 1 (1998); Gaines v. West, 11 Vet. App. 353 
(1998); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie and 
Cohen, all supra; 38 C.F.R. § 3.304(f).  

The evidence does not show that while in service the veteran 
engaged in combat.  Although the veteran alleges that he had 
combat experience, the record does not substantiate his 
assertions.  His medals and decoration awards do not include 
any that are generally awarded in recognition of significant 
actions of valor, as he was not awarded the Purple Heart, 
Combat Infantryman Badge, or any other similar combat 
citation.  Additionally, his service medical and 
administrative records do not show that the veteran was 
engaged in combat.  During service, the veteran did not incur 
any combat-related injuries or participate in any combat 
operation, expedition or campaign.  The evidence shows that 
the veteran did not engage in combat with the enemy and was 
not awarded medals or citations indicative of significant 
actions of valor.  Cohen, supra; cf. 38 C.F.R. § 3.304(f).  

Because the veteran had not engaged in combat while in 
service, he is required to provide credible supporting 
evidence corroborating his alleged in-service stressors.  
Fossie, supra.  After reviewing the evidence of record, the 
Board finds that probative and persuasive evidence of record 
fails to show that the stressors alleged during the veteran's 
tour of duty in Vietnam actually occurred.  Thus, the 
evidence is against the veteran's claim.  

At the outset, the Board acknowledges that the veteran claims 
that in the fall and winter of 1966, the 4th Infantry 
Division, he came under frequent rocket and mortar attacks, 
and that twice his company area sustained rocket and mortar 
hits.  The veteran also asserts that once the company bunker 
was seriously damaged, and that several casualties were 
sustained by medical personnel who were with his unit because 
their own bunker had been destroyed.  He adds that on one 
occasion just before Christmas of 1966, he hid under a wooden 
tent floor during a mortar and rocket attack and that when he 
emerged, the tent and his bunker were riddled with bullet 
holes and torn by shrapnel.  The veteran further contends 
that twice his truck was shot up while he drove between the 
4th Division base camp and II Corps Airport or the 3rd of the 
25th Infantry headquarters in Pleiku.  Lastly, the veteran 
asserts that in early May 1967 he was sitting outside the 
Honolulu Bar when his jeep was blown up by a satchel charge, 
resulting in his being thrown out of his seat and his 
vehicle's windshield being blown off.  Two Vietnamese workers 
were killed.  The Board also acknowledges that reports from 
USASCRUR show that several infantry divisions, including the 
4th Infantry Division, incurred mortar and rocket attacks 
during the veteran's time in Vietnam.  

However, the probative and persuasive evidence does not show 
that the veteran's alleged stressors actually occurred or 
that he was involved in any of the confirmed enemy mortar and 
rocket attacks.  Although reports from USASCRUR show that the 
4th Infantry Division incurred motor and rocket attacks and 
assisted with operations against the enemy, not one of the 
reports indicates whether that 4th Infantry Division was 
associated with the 374th RR Company or the 313th RR 
Battalion.  The reports also do not document any casualties 
incurred within the veteran's company or battalion.  The 
veteran has not provided the names of any fellow servicemen 
or friends who were killed during the alleged mortar or 
rocket attacks either.  The reports also do not show that the 
veteran's company bunker was seriously damaged.  
Additionally, except for the veteran's contentions set forth 
on appeal, there is absolutely no corroborating evidence 
demonstrating that the veteran's truck was twice damaged when 
driving between the 4th Division base camp and II Corps 
Airport or headquarters of the 25th Infantry, or 
substantiating that his jeep was blown up while sitting 
outside of a bar.  In this regard, the Board also points out 
the medical reports do not substantiate the veteran's 
assertions.  Not one medical report shows any complaints of 
or treatment received for injuries incurred from shrapnel or 
other type of debris, such as glass from the windshield of a 
vehicle or retained metallic fragments incurred from an 
explosion.  No complaints of exposure to excessive noise 
resulting from an explosion are noted either.  Moreover, the 
Board notes that the record does not contain any supporting 
testimonials from fellow servicemen, family members, 
roommates, or clergy attesting to his claimed stressors.  
Accordingly, the veteran's contentions set forth on appeal, 
to include testimony presented at his hearing, by itself, 
cannot, as a matter of law, establish the occurrence of any 
of his alleged non-combat stressors.  YR v. West, 11 Vet. 
App. at 397; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994) (Where the veteran 
did not engage in combat with the enemy . . . the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

In this case, the Board is cognizant of the diagnoses of PTSD 
documented throughout the veteran's medical treatment 
reports, including the explanation and findings recorded on 
VA examination in December 1993.  However, in spite of the 
foregoing, the evidence is against the veteran's claim.  The 
probative and persuasive evidence does not corroborate that 
the veteran's alleged stressors actually occurred.  Again, 
although the USASCRUR show that the 4th Infantry Division 
incurred motor and rocket attacks and assisted with 
operations against the enemy, not one of the reports 
indicates whether that 4th Infantry Division was associated 
with the 374th RR Company or the 313th RR Battalion, and the 
medical evidence does not corroborate the actual occurrence 
of any of the veteran's specific stressors, to include the 
blowing up of his jeep.  Based on the foregoing, the Board 
must conclude that the veteran did not experience the claimed 
in-service stressors.  

In this case, the Board emphasizes that the veteran failed to 
appear for the examination scheduled in June 1999 and that 
just because an examiner or other health professional 
accepted the veteran's description of his claimed Vietnam 
experiences as credible and diagnosed the veteran as 
suffering from PTSD, that does not mean that the Board is 
required to grant service connection for PTSD.  The Court has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  YR v. West, 
11 Vet. App. at 397-398; Moreau v. Brown, 9 Vet. App. at 396; 
Cohen v. Brown, 10 Vet. App. at 145; see also Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991).  In its decision-making, the Board 
must assess the credibility and weight to be given the 
evidence of record.  Id.  In this case there is no credible 
supporting evidence establishing that the veteran experienced 
any of the above-alleged in-service stressors.  In spite of 
the aforementioned diagnoses of record, the Board finds that 
the probative and persuasive evidence of record fails to 
establish the occurrence of the veteran's in-service 
stressors.

After carefully considering all of the evidence of record and 
analyzing its weight and credibility, the Board finds that 
the probative and persuasive evidence of record is against 
the veteran's claim and not in equipoise.  During his tour in 
Vietnam, the evidence of record fails to show that any of the 
veteran's alleged stressors actually occurred.  As such, the 
preponderance of the evidence is against the veteran's claim 
and entitlement to service connection for PTSD has not been 
established.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.303  The veteran's appeal is denied


ORDER

Entitlement to service connection for an intestinal disorder 
is denied.

Entitlement to service connection for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

